ORDER
PER CURIAM.
The orders of the Superior Court in these matters are vacated. Insofar as the decision of the Superior Court relied upon the case of Commonwealth v. Miller, 334 *318Pa.Super. 374, 483 A.2d 498 (1984), it is reversed. See Commonwealth v. Miller, 513 Pa. 118, 518 A.2d 1187 (1986). These cases are remanded to the Superior Court for a decision on whether appellants here were entitled to pursue the line of questioning which resulted in the need for the in camera hearings. See Miller, id., 513 Pa. at 134-135, 518 A.2d 1195.
ZAPPALA, J., files a dissenting opinion in which FLAHERTY, J., joins.